Citation Nr: 0214632	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  96-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of anterior ligament, medial meniscus, and lateral 
tears of the right knee.

2.  Entitlement to a total temporary evaluation because of 
treatment for a service-connected disability requiring 
convalescence (38 C.F.R. Section 4.30 benefits).

3.  Entitlement to an initial compensable disability 
evaluation for right chondromalacia patella.

4.  Entitlement to an initial compensable disability 
evaluation for left chondromalacia patella.

5.  Entitlement to a 10 percent disability evaluation based 
on multiple, noncompensable, service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for right 
and left knee chondromalacia patella, assigning 
noncompensable evaluations to each knee disability, and which 
denied service connection for right knee postoperative 
residuals, a total temporary disability rating for 
convalescence due to treatment of a service-connected 
disability, and a 10 percent disability rating for multiple 
non-compensable, service-connected disabilities.  These 
issues were originally before the Board in November 1998, 
when it was determined that additional development was 
required and the matter was remanded to the RO.

The Board again reviewed this matter in March 2000, and 
determined that a remand to the RO was required in order to 
satisfy procedural requirements.  The RO having attempted all 
requested development, cured the procedural defect pointed 
out by the Board in March 2000, and continued the denial of 
all benefits sought on appeal, this matter is returned to the 
Board for further appellate consideration.

The Board notes that the veteran requested a personal 
hearing, but failed to report for the hearing scheduled in 
January 2000 without submitting an explanation for his 
absence.  Although the veteran's representative has requested 
yet another remand in an effort to schedule the veteran for a 
personal hearing, the Board notes that this matter has been 
on appeal for over five years and the RO has made numerous 
attempts to schedule the veteran for both VA examinations and 
personal hearings to no avail.  As such, the Board finds that 
this matter is properly before it for review and it would not 
be appropriate to delay a final decision in this matter any 
further.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran injured his right knee playing basketball in 
April 1996, over five years after his discharge from service.  
As a result, the veteran required arthroscopy with partial 
medial and lateral meniscectomies.

3.  The postoperative residuals of anterior ligament, medial 
meniscus, and lateral tears of the right knee were caused by 
post-service activities.

4.  The veteran's May 1996 surgery was not the result of a 
service-connected disability.

5.  The veteran has not presented for a scheduled VA 
examination since May 1996, notwithstanding proper notice of 
the scheduled appointments and possible consequences of not 
presenting for examination.

6.  The veteran has mild crepitus in both knees with a full 
range of motion.

7.  The veteran's service-connected knee disabilities do not 
clearly interfere with normal employability.




CONCLUSIONS OF LAW

1.  Postoperative residuals of anterior ligament, medial 
meniscus, and lateral tears of the right knee were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.655 
(2001).

2.  The criteria for a total temporary rating for 
convalescence due to treatment of a service-connected 
disability have not been met.  38 C.F.R. § 4.30 (2001).

3.  The criteria for an initial compensable evaluation for 
chondromalacia patella of the right knee have not been met.  
38 C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.1-4.16, 
4.20, 4.27, 4.71, 4.71a, Diagnostic Code 5299-5257 (2001).

4.  The criteria for an initial compensable evaluation for 
chondromalacia patella of the left knee have not been met.  
38 C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.1-4.16, 
4.20, 4.27, 4.71, 4.71a, Diagnostic Code 5299-5257 (2001).

5.  The criteria for a 10 percent disability evaluation based 
on multiple, noncompensable, service-connected disabilities 
have not been met.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100 
to 5107 (West Supp. 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a supplemental 
statement of the case dated in February 2002.  The veteran 
was also informed on numerous occasions prior to that 
supplemental statement of the case of his need to identify 
any and all post-service treatment records so that VA could 
obtain them as well as the consequences of his failure to 
report for scheduled VA examinations as VA needed to 
determine the veteran's level of disability in order to 
accurately rate his disabilities.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims, the evidence needed to be supplied 
by the veteran, and the evidence to be obtained by VA.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a 
physical examination, and attempting on five occasions to 
schedule him for a more recent physical examination.  
Although the veteran was notified of the numerous 
appointments scheduled and the consequences of his not 
presenting for examination, the veteran failed and refused to 
present for examination subsequent to May 1996.  As such, it 
appears that all known and available medical records relevant 
to the issues on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claims.  The veteran was scheduled for two 
hearings before the RO, but failed to appear on each 
occasion.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

I.  
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record clearly shows that the veteran was 
discharged from service in July 1990 with activity-related 
bilateral knee pain diagnosed as chondromalacia patella and 
patellar tendonitis.  The veteran's knee disability was noted 
to be asymptomatic when the veteran was not required to run.  
Upon examination for a physical evaluation board in February 
1990, there was very slight effusion with full range of 
motion in both knees; the patella tracks were tender, but 
there was no evidence of ligament instability.

In April 1996, the veteran presented for treatment 
complaining of right knee pain following a basketball injury 
in which he heard his knee pop.  He was scheduled for 
arthroscopic surgery on May 3, 1996.  On May 2, 1996, 
however, the veteran underwent VA examination and complained 
of having injured both of his knees during service and of 
being unemployed because of a recent right knee injury.  
There was significant swelling in the right knee which was 
noted to be mostly effusion as opposed to bony enlargement.  
Flexion of the right knee was limited to 110 degrees because 
of the swelling.

The veteran underwent arthroscopic surgery on May 3, 1996, as 
well as partial medial and lateral meniscectomies.  His 
postoperative diagnosis was right medial meniscus tear and 
his recovery was unremarkable.  The Board notes at this 
juncture that although additional VA examinations were 
scheduled and the veteran was notified of the scheduled 
appointments, he failed to appear for any additional 
examination.  He advised the RO in February 1998 that he was 
to be incarcerated for approximately one year; however, the 
veteran did not advise the RO of any reason why he did not 
report for appointments, including a February 2001 VA 
examination, following his release from prison.  The veteran 
also has not identified any additional treatment records for 
VA to obtain.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or re-examination, action 
shall be taken in accordance with 38 C.F.R. Section 3.655(b) 
and (c) as appropriate.  Subsection (b) states that failure 
to report for an examination scheduled in conjunction with an 
original compensation claim, such as this claim, will require 
VA to issue a rating based on the evidence of record.  See 
38 C.F.R. § 3.655.  The Board notes in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Therefore, given the evidence as outlined above, the Board 
must find that the veteran's postoperative residuals of 
anterior ligament, medial meniscus, and lateral tears of the 
right knee are not service connected.  Specifically, the 
evidence of record clearly shows that the veteran was 
discharged from service with bilateral chondromalacia 
patella, but stable ligaments and no evidence of tears in the 
right knee.  The veteran reported over five years after his 
discharge from service that he injured his knee playing 
basketball and it was that injury which precipitated the May 
1996 surgery.  Accordingly, the current diagnosis of 
postoperative residuals is a result of the post-service 
injury and not a result of the veteran's period of active 
service.  Consequently, the veteran's claim for entitlement 
to service connection for postoperative residuals of the 
right knee is denied.

II.  
Chapter 30 Convalescence Benefits

A total disability rating will be assigned pursuant to 
38 C.F.R. Section 4.30 without regard to other provisions of 
the rating schedule when it is established by medical 
evidence that treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued  use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.

As outlined above, the evidence of record reveals that the 
veteran's May 1996 surgery was a result of a post-service 
injury which is not a service-connected disability.  The 
Board notes that the veteran is service connected for right 
knee chondromalacia patella, but there is no medical evidence 
to suggest that the surgical intervention was a result of the 
service-connected disability.  

The Board also points out at this juncture that the veteran's 
failure to report for scheduled VA examinations requires that 
this claim be denied.  Specifically, 38 C.F.R. Section 
3.655(b) states that when an examination is scheduled in 
conjunction with any original claim other than a compensation 
claim, such as the veteran's original claim for Chapter 30 
benefits here on appeal, the claim shall be denied if the 
claimant fails to report for the scheduled examination.  See 
38 C.F.R. § 3.655(b).

Therefore, given the evidence of record, the Board hereby 
denies the veteran's request for a total temporary evaluation 
based on treatment for a service-connected disability 
requiring convalescence under 38 C.F.R. Section 4.30 as there 
is no evidence that the disability for which surgery was 
required is a service-connected disability and the veteran 
failed to report for VA examinations scheduled, in part, to 
determine if the surgery in question was for a service-
connected disability.

III.
Increased Initial Evaluations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's bilateral chondromalacia patella have been 
evaluated using the criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5257, to rate the disabilities by analogy as 
there is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for the exact disabilities 
suffered by the veteran.  The Board notes that when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 5257 allows for the assignment of disability 
evaluations when there is evidence of knee impairment due to 
recurrent subluxation or lateral instability.  Specifically, 
a 30 percent evaluation is assigned when there is evidence of 
severe impairment, a 20 percent evaluation is assigned when 
there is evidence of moderate impairment, and a 10 percent 
evaluation is assigned when there is evidence of slight 
impairment.  A noncompensable evaluation is assigned when 
there is evidence of disability that does not meet the level 
of a compensable disability.  38 C.F.R. § 4.31.

As noted above, the evidence clearly shows that the veteran 
was discharged from service in July 1990 with activity-
related bilateral knee pain diagnosed as chondromalacia 
patella and patellar tendonitis.  The veteran's knee 
disability was noted to be asymptomatic when the veteran was 
not required to run.  Upon 

examination in February 1990, there was very slight effusion 
with full range of motion in both knees; the patella tracks 
were tender, but there was no evidence of ligament 
instability.

In April 1996, the veteran presented for treatment 
complaining of right knee pain following a basketball injury 
in which he heard his knee pop.  He underwent VA examination 
in May 1996 while awaiting arthroscopic surgery and 
complained of having injured both of his knees during service 
and of being unemployed because of a recent right knee 
injury.  There was significant swelling in the right knee 
which was noted to be mostly effusion as opposed to bony 
enlargement and flexion of the right knee was limited because 
of the swelling; there was no atrophy.  The left knee showed 
no swelling, instability or atrophy, but had increased 
crepitus noted on passive flexion and extension.  The veteran 
had a full range of motion in the left knee from 0 to 140 
degrees.

The veteran underwent arthroscopic surgery on the right knee 
on May 3, 1996, and had an unremarkable recovery.  There is 
nothing in the medical evidence to suggest that the veteran's 
range of motion in the right knee did not return to normal 
after surgical intervention.

The Board notes that although additional VA examinations were 
scheduled and the veteran was notified of the scheduled 
appointments, he failed to appear for any additional 
examination.  He advised the RO in February 1998 that he was 
to be incarcerated for approximately one year; however, the 
veteran did not advise the RO of any reason why he did not 
report for appointments, including a February 2001 VA 
examination, following his release from prison.  The veteran 
also has not identified any additional treatment records and 
has failed to appear at scheduled personal hearings at the 
RO.

Given the evidence as outlined above, the Board finds that 
the veteran has only mild crepitus and no limitation of 
motion in either knee due to his service-connected 
disabilities.  He left the service with activity-related knee 
pain and a full range of 

motion; he required treatment for a post-service injury and 
there is no evidence that the veteran's service-connected 
knee disabilities limit his ability to perform daily 
activities.

The Board again points out that the veteran's failure to 
report for scheduled VA examinations without good cause shown 
requires that his claims be rated based on the evidence of 
record as the scheduled examinations were, in part, to 
determine the level of disability.  See 38 C.F.R. § 3.655(b).  
Therefore, the Board finds that the veteran has only mild 
bilateral knee impairment due to crepitus and activity-
related pain.  There is no evidence of instability, 
subluxation or limited range of motion to even be considered 
slight impairment under the criteria of Diagnostic Code 5257.  
Although 38 C.F.R. Sections 4.40 and 4.45 require the Board 
to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes, the Board finds no evidence of limitation 
of motion in the knees due to service-connected disability as 
to reach a level of compensable evaluation.  Therefore, the 
veteran's complaints of periodic pain do not require the 
assignment of compensable evaluations using the limitation of 
motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 
7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."


Although the veteran asserts that he is unemployable because 
of a right knee injury, he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  The veteran has not required 
frequent periods of hospitalization and treatment records are 
void of any finding of exceptional limitation due to 
bilateral knee disabilities beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by knee pain would have an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and his 
request for higher initial disability evaluations is denied.

IV.
10% Rating for Multiple, Noncompensable,
Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule of Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  See 38 C.F.R. § 3.324.

The evidence of record shows that the veteran has two 
service-connected disabilities which are each properly rated 
as noncompensable.  There is no evidence to suggest, however, 
that the veteran's bilateral knee disabilities interfere with 
normal employability.  Specifically, there is only evidence 
of crepitus and activity-related pain.  There is no evidence 
of instability or limitation of activities other than 
running.  The Board notes that the veteran's failure to 
report for scheduled VA examinations again interferes with 
its ability to determine current disability and requires that 
a rating be made on the evidence of record.  As such, the 
Board denies the veteran's request for a 10 percent 
evaluation for multiple, noncompensable, service-connected 
disabilities as there is no objective evidence of 
interference with employability.


ORDER

Service connection for postoperative residuals of anterior 
cruciate ligament, medial meniscus, and lateral meniscus 
tears of the right knee is denied.

A total temporary evaluation for treatment of a service-
connected disability requiring convalescence (38 C.F.R. 
Section 4.30 benefits) is denied.

A compensable initial evaluation for right chondromalacia 
patella is denied.

A compensable initial evaluation for left chondromalacia 
patella is denied.

A 10 percent evaluation for multiple, noncompensable, 
service-connected disabilities is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

